Citation Nr: 0817589	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 






INTRODUCTION

The veteran served on active duty from July 1966 to September 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal because no new and material evidence had been 
submitted.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain additional treatment records, 
and to provide the veteran with a proper notice letter. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

A review of the record indicates that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that in his July 2004 statement 
the veteran indicated that he had treatment records on file 
at the VA medical center (VAMC) in Lexington, Kentucky.  
However, the claims file does not contain any treatment 
records from that facility.  In fact, it does not appear that 
any attempt was made to obtain those records.  Such records 
may prove to be relevant and probative to the veteran's 
claim.  In this regard, the Board notes that the evidence 
that the veteran needs in this case to reopen his claim is 
medical evidence indicating that his right shoulder disorder 
was aggravated during active service, and evidence of current 
treatment for a right shoulder condition is not likely to 
address this matter.  Nevertheless, where a veteran puts VA 
on notice of evidence that may relevant to reopening a claim 
and therefore may be new and material, "the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007).

Pursuant to its duty to assist, VA must obtain records of 
relevant medical treatment or examination of the claimant at 
VA facilities.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Therefore, the RO should attempt to obtain 
and associate with the claims file the identified treatment 
records from VAMC Lexington, Kentucky.  In addition, because 
the claim is already being remanded for further development, 
the RO should provide the veteran the opportunity to identify 
any additional medical treatment he has received regarding 
his right shoulder, and should attempt to obtain and 
associate with the claims file any other treatment records so 
identified.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In addition, during the pendency of this appeal, in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The information 
necessary to reopen the claim includes both a statement as to 
what evidence was lacking at the time of the last final 
decision, such that adjudication resulted in a denial, and a 
statement as to what information would allow the claim to be 
successfully reopened.

A letter, dated in January 2005, was sent to the veteran from 
the RO before Kent was issued, but which nevertheless 
provided the information necessary to reopen the claim fairly 
well.  The letter defined new and material evidence and 
advised the veteran that "the additional existing evidence 
must pertain to the reason your claim was previously 
denied."  The RO then told the veteran that the "claim was 
previously denied because your right shoulder condition 
existed prior to military service and was not permanently 
aggravated by your military service."  In addition, the RO 
informed the veteran that the evidence he submitted must 
relate to this fact.  Finally, the RO notified the veteran 
that, although VA would make reasonable efforts to help him 
obtain currently existing evidence, VA would not provide a 
medical examination or obtain a medical opinion until the 
claim was successfully reopened.  Although the Board finds 
that the January 2005 letter adequately met the notice 
requirements described in Kent, because the claim must be 
remanded for the reasons indicated above, the Board will 
instruct the RO to provide more specific notice to the 
veteran on remand.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment regarding his right 
shoulder.  Appropriate action must then 
be taken to obtain the identified 
records.  A specific request must be made 
for treatment records from VAMC 
Lexington, Kentucky.

2.  The RO should send an additional 
notice letter regarding the request to 
reopen the claim for service connection 
for a right shoulder disability in order 
to ensure compliance with the 
requirements as described in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
notice letter should state as follows:

"We notified you in our letter of 
January 2005 that your claim for service 
connection for a right shoulder disorder 
was previously denied in a November 1996 
rating decision, a copy of which was sent 
to you in December 1996.  You did not 
appeal that decision, and it is final.  
You applied to reopen your claim in March 
1999, and you were notified in March 2000 
that your application was denied because 
you had not submitted new and material 
evidence to reopen your claim.  The March 
2000 decision is also final.

In order to reopen your claim, you must 
present new and material evidence.  As we 
informed you in our January 2005 letter, 
to qualify as "new", the evidence must 
be submitted to VA for the first time.  
To be "material", the additional 
existing evidence must pertain to the 
reason your claim was previously denied.  
In your case, your claim was previously 
denied because your right shoulder 
condition existed prior to military 
service and was not aggravated during 
your active military service.  Therefore, 
you must submit medical evidence, such as 
a medical opinion of a doctor or other 
medical professional, which indicates 
that your right shoulder condition was 
"aggravated" or made worse during your 
active service and that a current right 
shoulder condition is related to that 
aggravation or worsening that occurred in 
service.  Temporary or intermittent 
flare-ups of symptoms of a condition 
during service do not constitute 
"aggravation" unless the underlying 
condition worsened.  VA will make 
reasonable efforts to help you obtain 
evidence you tell us about, but VA will 
not provide a medical examination or a 
medical opinion until new and material 
evidence is received to reopen your 
claim."

3.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's application to reopen his claim 
for service connection for a right 
shoulder disability should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, if any, and any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



